¶42
Agid, J.
(concurring) — I concur in and have signed the majority opinion. I write separately to clarify a misconcep*399tion that has crept into the case law concerning the Growth Management Hearings Boards’ (Boards) adoption of a “bright-line rule” governing urban and rural densities under the Growth Management Act (GMA), chapter 36.70A RCW. While the Central Puget Sound Board did use that unfortunate term in its Bremerton v. Kitsap County decision,58 a cursory review of its decision establishes that it was really adopting a rebuttable presumption that certain proposed densities did not conform to the GMA’s definitions of and criteria for “urban” and “rural” areas.
¶43 For example, in discussing urban densities, the Board reasoned:
At the low end of the range of permissible urban densities, it is difficult to draw a universally appropriate maximum urban lot size. Several sources in the literature and the experience of growth management in other states strongly suggest that anything less than seven dwelling units per acre is not supportive of transit objectives and anything less than four per acre is sprawl. As noted above, the Board holds that up to 2.5-acre lots are urban. However, rather than adopt a maximum urban lot size, the Board instead adopts as a general rule a “bright line” at four net dwelling units per acre. Any residential pattern at that density, or higher, is clearly compact urban development and satisfies the low end of the range required by the Act. Any larger urban lots will be subject to increased scrutiny by the Board to determine if the number, locations, configurations and rationale for such lot sizes complies with the goals and requirements of the Act, and the jurisdiction’s ability to meet its obligations to accept any allocated share of county-wide population. Any new residential land use pattern within a UGA [Urban Growth Area] that is less dense is not a compact urban development pattern, constitutes urban sprawl, and is prohibited. There are exceptions to this general rule. For example, 1- or 2.5-acre lots may be appropriate in an urban setting in order to avoid excessive development pressures on or near environmentally sensitive areas. However, this circum*400stance can be expected to be infrequent within the UGA and must not constitute a pattern over large areas.[59]
¶44 Similarly, the Board’s discussion of rural densities focused on the range of uses and “typical” ranges of lot sizes.
In determining what residential uses are permitted in rural areas, it must first be remembered that growth is permitted in the rural area. RCW 36.70A.070(5), as amended by [Engrossed H.B. 1305, 54th Leg., Reg. Sess. (Wash. 1995)] permits “appropriate land uses that are compatible with the rural character of such lands and provide for a variety of rural densities and uses.” The definition of “urban growth” enables one to distinguish between “growth” generally and “urban growth.” Simply put, growth is urban growth if it:
Makes intensive use of the land ... to such a degree as to be incompatible with the primary use of such land for the production of food, other agricultural products, or fiber, or the extraction of mineral resources.
If growth does not make such intensive use of the land, then it is not urban growth.
The Puget Sound Regional Council’s 1994 Rural Workshop opined that:
Rural lands primarily contain a mix of low-density residential development, agriculture, forests, open space and natural areas, as well as recreation uses. Counties, small towns, cities and activity areas provide limited public services to rural residents. Rural lands are integrally linked to and support resource lands. They buffer large resource areas and accommodate small-scale farming, forestry, and cottage industries as well as other natural-resource based activities. [Puget Sound Regional Council, Vision 2020 — Update 27 (1995), available at http://www.psrc.org/projects/vision/pubs/1995up date/index.htm.]
The Board holds that the above description of rural land accurately describes the intensity and character of new residential activity and development that the Act permits in rural areas (i.e., land outside the UGA, excluding resource lands). *401The Board held above that a predominant pattern of 1- and 2.5-acre lots within the urban area would also constitute sprawl. The Board now holds that such a development pattern within the rural area would also constitute sprawl. Continuation of sprawl in either area violates the Act (see RCW 36.70A.020(2)). In addition, the Act requires a variety of rural densities within the rural area (see RCW 36.70A.070(5)) which will typically require a range from ten-, to 20-, 40- and 80-acre lot sizes.
The Board is aware that there are many 1- and 2.5-acre parcels throughout the region. These can be shown on a current land use map and continue with whatever rights are guaranteed by state and local law, such as the vested rights doctrine and continued use -under a legal nonconforming status. However, the county’s future land use map and zoning regulations may not permit the future creation of such lot sizes. The Board now holds that, as a general rule, new 1- and 2.5-acre lots are prohibited as a residential development pattern in rural areas.[60]
¶45 While the Supreme Court in Viking Properties, Inc. v. Holm rejected the Boards’ authority to adopt a “ ‘bright-line’ minimum [urban density] of four dwelling units per acre,” it did not reject the approach the Boards have actually taken in evaluating proposed urban and rural densities in GMA plans.61 Neither our decision today nor the Viking opinion is designed to undercut the Boards’ authority to evaluate GMA plans under the guidelines established by the act, judicial decisions interpreting the act, and the Boards’ own decisions. Thus, characterizing four units to the acre as “clearly compact urban development [that] satisfies the low end of the range required by the Act”62 is not impermissible *402“public policy” making under the GMA and Viking.63 Similarly, the Boards may recognize that in order to avoid sprawl as required by the act, “as a general rule, new 1- and 2.5-acre lots are prohibited as a residential development pattern in rural areas.”64 Neither is a bright-line rule. Rather, they are rebuttable presumptions that serve as guidelines for local jurisdictions seeking to develop plans that comply with the urban and rural density requirements of the act.65
¶46 On remand in this case, the Western Washington Growth Management Hearings Board is free to consider the range of densities and uses and the unique local conditions, as well as “general rules” the Boards have fashioned over the years, to evaluate Whatcom County’s revised plan.

 No. 95-3-0039,1995 WL 903165,1995 GMHB LEXIS 384 (Cent. Puget Sound Growth Mgmt. Hearings Bd. Final Dec. and Order, Wash. Oct. 6, 1995).


 Id. at *35, 1995 GMHB LEXIS 384, at *101-02 (emphasis and footnotes omitted).


 Id. at *35-36, 1995 GMHB LEXIS 384, at *102-05 (emphasis omitted) (first alteration in original).


 155 Wn.2d 112, 129-30, 118 P.3d 322 (2005).


 1995 WL 903165, at *35, 1995 GMHB LEXIS 384, at *102.


 155 Wn.2d at 129.


 1995 WL 903165, at *36, 1995 GMHB LEXIS 384, at *105.


 Viking, 155 Wn.2d at 125-26.